               Case 3:20-cv-09089-EMC Document 24 Filed 04/16/21 Page 1 of 2




 1 STEPHANIE M HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   MICHAEL T. PYLE (CABN 172954)
 4 Assistant United States Attorney
   150 Almaden Boulevard, Suite 900
 5 San Jose, California 95113
   Telephone: (408) 535-5087
 6 FAX: (408) 535-5081
   Email: michael.t.pyle@usdoj.gov
 7

 8 Attorneys for Respondents

 9                               UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12
     JUAN JOSE ERAZO HERRERA,                ) CASE NO. 3:20-cv-9089-EMC
13                                           )
                                             ) STIPULATION OF DISMISSAL
14           Petitioner,                     )
                                             )
15      v.                                   )
                                             )
16   MERRICK GARLAND, et al.,                )
                                             )
17           Respondents.                    )
                                             )
18
19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL
     3:20-CV-9089-EMC
              Case 3:20-cv-09089-EMC Document 24 Filed 04/16/21 Page 2 of 2




 1          Petitioner Juan Jose Erazo Herrera, by and through his attorneys of record, and Respondents

 2 Merrick Garland et al., by and through Respondent’s attorney of record, hereby stipulate, pursuant to

 3 Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the above-captioned action without prejudice. All of the

 4 parties shall bear their own costs and fees.

 5 DATED: April 16, 2021                                      Respectfully submitted,

 6                                                            STEPHANIE M. HINDS
                                                              Acting United States Attorney
 7
                                                               /s/ Michael T. Pyle
 8
                                                              MICHAEL T. PYLE
 9                                                            Assistant United States Attorney
10                                                            Attorney for Respondents

11                                                            ** I certify that Petitioner’s counsel
                                                              authorized me to file this stipulation.
12

13

14                                                            /s/ Kelly Engel Wells
                                                              Kelly Engel Wells
15                                                            Office of the San Francisco Public
                                                              Pro Bono Attorney for Mr. Erazo
16

17                                                           ISTRIC
                                                        TES D      TC
18                                                    TA
                                                                               O
                                                  S




                                                                                U
                                               ED




19
                                                                                 RT




                                                                    TED
                                           UNIT




20                                                           GRAN
                                                                                       R NIA




21
                                                                             hen
                                                                     rd M. C
                                           NO




22                                                               dwa
                                                         Judge E
                                                                                       FO
                                            RT




                                                                                   LI




23
                                                    ER
                                                  H




                                                                                A




                                                         N                         C
24                                                                         F
                                                             D IS T IC T O
                                                                   R
25

26

27

28
     STIPULATION OF DISMISSAL
     3:20-CV-9089-EMC
                                                         1
